JUDGE BULLITT
delivered the opinion or the court: (Judge Peters did not sit in this case.).
The only question is, whether or not the appellant was the-sole owner of the slave John.
In 1837 the father of appellant’s wife conveyed John to her until her son, James Wight, should attain the age of 21 years, and then to the said James Wight. According to .the agreed facts James Wight became of age in 1840; in 1839 or 1840he left the 'State of Kentucky, in- which he had resided since his birth, and never returned, but died in 1846 or 1847. Appellant held said slave in right of his wife when Wight became of age. Wight’s right of action then .accrued, and'appellant’s *420continued^ possession for five years thereafter, without suit, barred Wight’s right. (Garland vs. Enos, 4 Munf., 504.)
The judgment of the court below, being inconsistent herewith, is reversed and the cause remanded with directions to dismiss the suit of the appellees so far as it relates to said slave.